—Order, Family Court, New York County (Ruth Zuckerman, J.), entered on or about October 30, 1995, which denied petitioner’s application for visitation with her two minor grandchildren and dismissed the petition, unanimously affirmed, without costs.
Family Court’s denial of petitioner’s application for visitation with her grandchildren was a proper exercise of discretion since the evidence, including the testimony of mental health professionals and caseworkers familiar with the matter, was amply supportive of the conclusion that the visitation sought by petitioner would not be in the children’s best interests (see, Lo Presti v Lo Presti, 40 NY2d 522, 526). Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.